   8:20-cv-00008-JFB-MDN Doc # 59 Filed: 11/10/20 Page 1 of 1 - Page ID # 160



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


IRIS KITCHEN,
                        Plaintiff,
        vs.                                                               8:20CV8
DEVELOPMENTAL SERVICES OF
NEBRASKA, INC., AUTISM CENTER OF
NEBRASKA, INC., OMNI BEHAVIORAL                                            ORDER
HEALTH, and ANGELA MITCHELL,
                        Defendants.




       This matter is before the Court on the motion for default judgment, Filing No. 56. The

plaintiff asks for default judgment but failed to first ask for a motion for Clerk of Court’s entry of

default pursuant to Federal Rule of Civil Procedure 55. Because plaintiff is pro se, the Court will

order the Clerk of Court to construe this motion, Filing No. 56, as a motion for Clerk’s entry of

default. The plaintiff should review Federal Rule of Civil Procedure 55 as to the clerk’s entry of

default and as to default judgment.

       Additionally, the Court is unclear whether the complaint in this case was actually served

on the defendant Angela Mitchell or just served on Project Harmony. See Filing No. 47. As a

result, the Court orders the Clerk of Court to send a copy of this order to the defendant Angela

Mitchell at Project Harmony, 11949 Q Street, Omaha, NE 68137. Further, the Clerk’s office is

hereby directed to process this motion per Clerk’s office procedure.

       IT IS SO ORDERED.



       Dated this 10th day of November, 2020.

                                                      BY THE COURT:

                                                      s/ Joseph F. Bataillon
                                                      Senior United States District Judge

                                                  1
